                                                                                     FILED
                                                                                    NOV 1 6 2020
                                                                            PETER.A 00
                     UNITED STATES DISTRICT COURT                          BY
                                                                             US DIS •    :rf8[/.!:•
                                                                                         ,;r-
                                                                                                    CLERK
                                                                                                n1,EONC
                                                                                -   -.t....,u.__ _ DEPCLK
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION




UNITED STATES OF AMERICA                  )
                                          )
                v.                        )       CRIMINAL INFORMATION
                                          )
JAMES ALTON STALLINGS, JR.                )



       The United States Attorney charges that:

                                     Count One

  On or about September 13, 2020, in the Eastern District of North Carolina, at

Marine Corps Base, Camp Lejeune, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, JAMES ALTON STALLINGS, JR.,

did knowingly, intentionally, and unlawfully possess an amount of marijuana, a

Schedule I Controlled Substance, in violation of Title 21, United States Code, Section

844.

                                     Count Two

  On or about September 13, 2020, in the Eastern District of North Carolina, at

Marine Corps Base, Camp Lejeune, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, JAMES ALTON STALLINGS, JR.,

did knowingly, intentionally, possess an amount of cocaine, a Schedule II Controlled




          Case 7:20-mj-01277-RJ Document 1 Filed 11/16/20 Page 1 of 2
Substance, in violation of Title 21, United States Code, Section 844.

                                    Count Three

On or about September 13, 2020, in the Eastern District of North Carolina, at Marine

Corps Base, Camp Lejeune, a place within the special maritime and territorial

jurisdiction of the United States, the defendant, JAMES ALTON STALLINGS, JR., did

unlawfully and willfully carry concealed about his person a High Standard Sentinel 9-

shot revolver, in violation of North Carolina General Statute, Section 14-269(al), as

assimilated by the provisions of Title 18, United States Code, Section 13.

                                     Count Four

   On or about September 13, 2020, in the Eastern District of North Carolina, at

Marine Corps Base, Camp Lejeune, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, JAMES ALTON STALLINGS, JR., did

knowingly, willfully, and unlawfully go upon Marine Corps Base, Camp Lejeune, in

violation of a lawful regulation, to wit: Marine Corps Base Order P5500.l, in violation

of Title 18, United States Code, Section 1382.



                                 ROBERT J. HIGDON, JR.
                                 United States Attorney


                                 By:~
                                 GARLAN~OWLAND
                                 Special Assistant U.S. Attorney
                                 Criminal Division




        Case 7:20-mj-01277-RJ Document 1 Filed 11/16/20 Page 2 of 2
